Exhibit EIGHTH AMENDMENT TO PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS THIS EIGHTH AMENDMENT TO PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS (this “Amendment”) is made as of this 25th day of April, 2008, by and between OWENS MORTGAGE INVESTMENT FUND (“Seller”), and NANOOK VENTURES LLC, a Delaware limited liability company (“Purchaser”), successor to DUPONT FABROS DEVELOPMENT LLC, a Delaware limited liability company (“DFD”). RECITALS: A.Seller and DFD entered into that certain Purchase and Sale Agreement and Escrow Instructions dated as of July 24, 2007 (the “Original Contract”). B.Pursuant to that certain Assignment and Assumption of Purchase and Sale Agreement and Escrow Instructions dated as of August 7, 2007, DFD assigned the Original Contract to Purchaser in accordance with Article 18 of the Contract. C.Pursuant to that certain First Amendment to Purchase and Sale Agreement and Escrow Instructions dated as of August 24, 2007, that certain Second Amendment to
